902 F.2d 1374
UNITED STATES of America, Appellee,v.Victor Manuel BAUTISTA-GARCIA, Appellant.
No. 89-2506.
United States Court of Appeals,Eighth Circuit.
Submitted March 13, 1990.Decided May 16, 1990.

Wesley S. Dodge, Omaha, Neb., for appellant.
Michael P. Norris, Omaha, Neb., for appellee.
Before McMILLIAN and BEAM, Circuit Judges, and HEANEY, Senior Circuit Judge.
HEANEY, Senior Circuit Judge.


1
Victor Manuel Bautista-Garcia appeals from his conviction of two counts of creating and supplying false documents for use in an application for adjustment of status under the Special Agricultural Worker program in violation of 8 U.S.C. Sec. 1160(b)(7)(A)(ii) (1988).  Bautista-Garcia was charged with supplying Immigration and Naturalization Forms I-705 containing false confirmations of seasonal agricultural employment to two Mexican nationals who had entered the United States illegally.


2
Bautista-Garcia argues on appeal that the evidence at trial did not support the jury's finding of guilt and that the district court erred in excluding as hearsay the opinion of an Immigration and Naturalization Service agent as to the origin of falsified signatures on the Forms I-705.  Because we find that sufficient evidence supports the jury's verdict and that the district court made no error of law, we affirm.  See 8th Cir. R. 14.